EXHIBIT 10.1

 

GUARANTY

 

This GUARANTY is entered into as of August 2, 2004 by FISHER SCIENTIFIC
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), the UNDERSIGNED
SUBSIDIARIES (the Borrower and each such Subsidiary being a “Guarantor” and
together with the any future Subsidiaries executing this Guaranty, being
collectively referred to herein as the “Guarantors”) in favor of and for the
benefit of BANK OF AMERICA, N.A., as agent for and representative of (in such
capacity herein called the “Guarantied Party”), the financial institutions (the
“Lenders”) party to the Credit Agreement (as hereinafter defined; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), any Swap Counterparties (as hereinafter defined) and in favor of and
for the benefit of the other Beneficiaries (as hereinafter defined).

 

RECITALS

 

WHEREAS, the Borrower has entered into a Credit Agreement dated as of August 2,
2004 (as it may hereafter be amended, supplemented or otherwise modified from
time to time, being the “Credit Agreement”) with the Lenders, the Guarantied
Party as Administrative Agent for the Lenders, Banc of America Securities LLC
and Deutsche Bank Securities Inc., as Joint Lead Arrangers, Banc of America
Securities LLC, Deutsche Bank Securities Inc. and Credit Suisse First Boston,
acting through its Cayman Islands Branch or one of its affiliates, as Joint Book
Managers, and Deutsche Bank Securities Inc., Credit Suisse First Boston, acting
through its Cayman Islands Branch or one of its affiliates, ABN AMRO Bank, N.V.
and Merrill Lynch Capital Corporation, as Co-Syndication and Co-Documentation
Agents pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to the Borrower.

 

WHEREAS, the Borrower or any of its Subsidiaries (collectively, the “Swap
Obligors”) may from time to time enter, or may from time to time have entered,
into one or more Swap Contracts (collectively, the “Lender Swap Contracts”) with
one or more Lenders or their Affiliates (in such capacity, collectively, “Swap
Counterparties”) in accordance with the terms of the Credit Agreement, and it is
desired that the obligations of the Swap Obligors under the Lender Swap
Contracts, including the obligation of the Swap Obligors to make payments
thereunder in the event of early termination thereof, together with all
obligations of the Borrower under the Credit Agreement and the other Loan
Documents, be guarantied hereunder.

 

WHEREAS, the Guarantied Party, the Lenders and each Swap Counterparty are
sometimes referred to herein as the “Beneficiaries.”

 

NOW THEREFORE, for value received, the sufficiency of which is hereby
acknowledged, and in consideration of any credit and/or financial accommodation
heretofore or

 

    1   Guaranty



--------------------------------------------------------------------------------

hereafter from time to time made or granted to the Borrower by the
Beneficiaries, each Guarantor hereby furnishes its guaranty of the Guarantied
Obligations (as hereinafter defined) as follows:

 

1. Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees, as
a guarantee of payment and not merely as a guarantee of collection, prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of the
Borrower and the other Swap Obligors, as applicable, to the Beneficiaries
arising under the Credit Agreement or the Lender Swap Contracts and all
instruments, agreements and other documents of every kind and nature now or
hereafter executed in connection with the Credit Agreement or the Lender Swap
Contracts (including all renewals, extensions and modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Beneficiaries in connection
with the collection or enforcement thereof payable in accordance with, and to
the extent provided in Section 10.04 of the Credit Agreement (collectively, the
“Guarantied Obligations”). Any interest on any portion of the Guarantied
Obligations that accrues after the commencement of any proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceeding had not been commenced)
shall be included in the Guarantied Obligations because it is the intention of
each Guarantor and each Beneficiary that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve the
Borrower of any portion of such Guarantied Obligations. The books and records
showing the amount of the Guarantied Obligations of each Beneficiary shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guarantied Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guarantied Obligations or any
instrument or agreement evidencing any Guarantied Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guarantied Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty. The obligations of each Guarantor (other than the Borrower)
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

 

The Guarantors (other than the Borrower) desire to allocate among themselves, in
a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (other than the Borrower) under this Guaranty, each such Guarantor
shall be entitled to a contribution from each of the other Guarantors (other
than the Borrower) in the maximum amount permitted by law so as to maximize the
aggregate amount of the Guaranteed Obligations paid to the Beneficiaries.

 

2. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is incorporated and resident in the United States of America. All payments by
each Guarantor hereunder shall be paid in full, without setoff or counterclaim
or any deduction or withholding

 

    2   Guaranty



--------------------------------------------------------------------------------

for any and all present and future Taxes. If any Guarantor must make a payment
under this Guaranty, such Guarantor represents and warrants that it will make
the payment from one of its U.S. resident offices to each Beneficiary so that no
withholding tax is imposed on the payment. If, notwithstanding the foregoing,
any Guarantor makes a payment under or in respect of this Guaranty on which any
Taxes are at any time imposed, including payments made pursuant to this Section
2, and the applicable Beneficiary has complied with Sections 10.16(a) and (b) of
the Credit Agreement, such Guarantor shall pay all such Taxes to the relevant
authority in accordance with applicable law such that such Beneficiary receives
the sum it would have received had no such deduction or withholding been made
and shall also pay to such Beneficiary, on demand, all additional amounts which
such Beneficiary specifies as necessary to preserve the after-tax yield such
Beneficiary would have received if such Taxes had not been imposed; provided
that if the applicable Beneficiary is a Swap Counterparty that is party to a
Lender Swap Contract containing provisions substantially similar in effect to
Sections 10.16(a) and (b) of the Credit Agreement, such Swap Counterparty may
comply with such Lender Swap Contract provisions in lieu of complying with
Sections 10.16(a) and (b) of the Credit Agreement.

 

Each Guarantor shall promptly provide such Beneficiary with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

3. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guarantied Obligations now or hereafter existing and shall remain in full force
and effect so long as any part of the Guarantied Obligations shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment. At each Beneficiary’s option, all payments under this Guaranty shall
be made to an office of such Beneficiary located in the United States and in
U.S. Dollars.

 

4. Discharge of Guaranty Upon Sale of a Subsidiary Guarantor. If all of the
stock of any Guarantor or any of its successors in interest under this Guaranty
shall be sold or otherwise disposed of (including by merger or consolidation) in
a sale or other disposition to a Person (other than a Subsidiary or an Affiliate
of the Borrower) not prohibited by the Credit Agreement or otherwise consented
to by the Required Lenders, such Guarantor or such successor in interest, as the
case may be, may request the Guarantied Party to, and the Guarantied Party
shall, execute and deliver documents or instruments necessary to evidence the
release and discharge of this Guaranty as provided in Section 9.11 of the Credit
Agreement.

 

5. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guarantied Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

 

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty so long as any part of the Guarantied Obligations shall remain unpaid,
any Letter of Credit shall be outstanding, any Lender shall have any Commitment
or any Swap Counterparty shall have any obligation under

 

    3   Guaranty



--------------------------------------------------------------------------------

any Lender Swap Contract. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Beneficiaries and shall forthwith be paid to the Guarantied Party
(for the account and benefit of the Beneficiaries) to reduce the amount of the
Guarantied Obligations, whether matured or unmatured.

 

7. Waiver of Suretyship Defenses. Each Guarantor agrees that the Beneficiaries
may, at any time and from time to time, and without notice to such Guarantor,
make any agreement with the Borrower or with any other person or entity liable
on any of the Guarantied Obligations or providing collateral as security for the
Guarantied Obligations, for the extension, renewal, payment, compromise,
discharge or release of the Guarantied Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guarantied Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of such Guarantor under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
any Beneficiary now has or may hereafter have against the Borrower and waives
any benefit of and any right to participate in any security now or hereafter
held by any Beneficiary. Further, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

8. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guarantied Obligations. Each Guarantor waives diligence by
each Beneficiary and action on delinquency in respect of the Guarantied
Obligations or any part thereof, including any provisions of law requiring any
Beneficiary to exhaust any right or remedy or to take any action against the
Borrower, any other Guarantor or any other person, entity or property before
enforcing this Guaranty against such Guarantor.

 

9. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guarantied Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not the Guarantied Party is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction.

 

10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or

 

    4   Guaranty



--------------------------------------------------------------------------------

hereafter arising, including any obligation of the Borrower to such Guarantor as
subrogee of any Beneficiary or resulting from such Guarantor’s performance under
this Guaranty, to the indefeasible payment in full of all Guarantied
Obligations. If the Guarantied Party so requests, any such obligation or
indebtedness of the Borrower to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Beneficiaries and the proceeds
thereof shall be paid over to the Guarantied Party on account of the Guarantied
Obligations, but without reducing or affecting in any manner the liability of
such Guarantor under this Guaranty.

 

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guarantied Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by each Guarantor immediately upon
demand by the Guarantied Party.

 

12. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Guarantied Party and the Guarantors.

 

13. No Waiver; Enforceability. No failure by the Guarantied Party or any other
Beneficiary to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

14. Assignment; Jurisdiction. This Guaranty shall (a) bind each Guarantor and
its successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of the
Beneficiaries (and any attempted assignment without such consent shall be void)
and (b) inure, to the benefit of the Beneficiaries and their respective
successors and assigns. Subject to the provisions of Section 11.07 of the Credit
Agreement, any Beneficiary may, without notice to such Guarantor and without
affecting such Guarantor’s obligations hereunder, assign or sell participations
in the Guarantied Obligations and this Guaranty, in whole or in part, to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Beneficiary herein or otherwise.

 

15. Governing Laws; Jurisdiction.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK

 

    5   Guaranty



--------------------------------------------------------------------------------

SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR AND
EACH BENEFICIARY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND EACH BENEFICIARY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED HERETO. EACH GUARANTOR AND EACH
BENEFICIARY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. EACH
GUARANTOR AGREES THAT ANY BENEFICIARY MAY DISCLOSE TO ANY PROSPECTIVE PURCHASER
AND ANY PURCHASER OF ALL OR PART OF THE GUARANTIED OBLIGATIONS ANY AND ALL
INFORMATION IN SUCH BENEFICIARY’S POSSESSION CONCERNING THE GUARANTOR, THIS
GUARANTY AND ANY SECURITY FOR THIS GUARANTY.

 

16. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

    6   Guaranty



--------------------------------------------------------------------------------

17. Notices.

 

(i) Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject subsection (iii) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone,
shall be made to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 of the Credit
Agreement or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties.

 

(ii) Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (iii) below, shall be effective as provided in such
subsection (iii).

 

(iii) Any Beneficiary or any Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications; (iv) Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on each Guarantor,
the Guarantied Party, and each other Beneficiary. The Guarantied Party may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

(iv) The Guarantied Party and each other Beneficiary shall be entitled to rely
and act upon any notices purportedly given by or on behalf of any Guarantor even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Guarantor shall indemnify each Beneficiary from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Guarantor;
provided that such indemnity shall not, as to any Beneficiary, be available to
the extent that such losses, costs, expenses and liabilities resulted from the
gross negligence or willful misconduct of such Beneficiary. All telephonic
notices to and other communications with the Beneficiaries may be recorded by
such Guarantied Party, and each of the parties hereto hereby consents to such
recording.

 

18. Condition of the Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as such

 

    7   Guaranty



--------------------------------------------------------------------------------

Guarantor requires, and the Beneficiaries have no duty and that such Guarantor
is not relying on any Beneficiary at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower.

 

19. Setoff. During the occurrence and continuance of an Event of Default, if and
to the extent any payment is not made when due hereunder, each Beneficiary may
setoff and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with such Beneficiary.

 

20. Representations and Warranties. Each Guarantor represents and warrants that
(i) it is duly organized or formed and in good standing under the laws of the
jurisdiction of its organization or formation and has all requisite power and
authority to make and perform this Guaranty and each of the other Loan Documents
to which it is a party; (ii) the making and performance of this Guaranty and
each other Loan Document to which it is a party have been duly authorized by all
necessary corporate or other organizational action; (iii) this Guaranty and each
of the other Loan Documents to which it is a party constitute its legal, valid
and binding obligation enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(iv) the making and performance of this Guaranty and each of the other Loan
Documents to which it is a party do not (x) conflict with or result in any
breach or contravention of, (A) any Contractual Obligation to which such Person
is a party or (B) any material order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject, or (y)
violate any Law in any material respect; (v) no material approval, consent,
exemption, authorization, or other material action by, or material notice to, or
material filing with, any Governmental Authority or any other Person that has
not been obtained or made is necessary or required in connection with the
execution, delivery or performance by, or enforceability against, it of this
Guaranty or any other Loan Document to which it is a party; and (vi) the
execution, delivery and performance of this Guaranty and each of the other Loan
Documents is for the direct benefit of such Guarantor and it has received
adequate consideration therefor.

 

21. Guarantied Party as Agent. The Guarantied Party has been appointed to act as
the Guarantied Party hereunder by Lenders. The Guarantied Party shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that the Guarantied Party shall exercise, or refrain from
exercising, any remedies under or with respect to this Guaranty in accordance
with the instructions of the Required Lenders.

 

The Guarantied Party shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to Section 9.09 of the Credit Agreement
shall also constitute notice of resignation as the Guarantied Party under this
Guaranty; and appointment of a successor Administrative Agent (after resignation
or removal) pursuant to Section 9.09 of the Credit Agreement shall also
constitute appointment of a successor Guarantied Party under this Guaranty. Upon
the acceptance of any appointment as the Administrative Agent under Section 9.09
of the Credit

 

    8   Guaranty



--------------------------------------------------------------------------------

Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Guarantied Party under this
Guaranty, and the retiring or removed Guarantied Party under this Guaranty shall
promptly (i) transfer to such successor Guarantied Party all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty. After any retiring Guarantied Party’s resignation hereunder as the
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was the Guarantied Party hereunder.

 

22. Application of Funds. Except as expressly provided elsewhere in this
Guaranty, all proceeds received by the Beneficiaries on account of the
Guarantied Obligations from any Guarantor shall be applied in the following
order of priority:

 

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Guarantied Party and
its agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Guarantied Party in connection therewith, and all amounts for
which the Guarantied Party is entitled to indemnification hereunder and all
advances made by the Guarantied Party hereunder for the account of the
Guarantors, and to the payment of all costs and expenses paid or incurred by the
Guarantied Party in connection with the exercise of any right or remedy
hereunder;

 

SECOND: To the payment of all other Guarantied Obligations (for the ratable
benefit of the holders thereof) and, as to obligations arising under the Credit
Agreement, as provided in the Credit Agreement; and

 

THIRD: To the payment to or upon the order of the Borrower, or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

23. Fees and Expenses; Indemnification.

 

(i) The parties hereto agree that the Guarantied Party shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

(ii) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Guarantied Party and the other Indemnitees against, and hold each Indemnitee
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, and related
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution,

 

    9   Guaranty



--------------------------------------------------------------------------------

delivery, enforcement, performance or administration of the Guaranty or the
Pledge Agreement or any other agreement, letter or instrument delivered pursuant
to or in connection therewith or (b) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, or related expenses or disbursements resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties (but in the case of the gross negligence or willful misconduct of any
such Related Party, solely to the extent that a court of competent jurisdiction
has determined that such Indemnitee is legally responsible for such gross
negligence or willful misconduct of such Related Party).

 

(iii) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby. All amounts due under this Section 23 shall be
payable within ten Business Days after written demand therefor, accompanied by
an invoice or other summary of the amount or amounts payable. The agreements in
this Section shall survive the resignation or removal of the Guarantied Party,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

24. Additional Guarantors. The initial Guarantors hereunder shall be such of the
Subsidiaries of the Borrower as are signatories hereto on the date hereof. From
time to time subsequent to the date hereof, the Subsidiaries of the Borrower may
become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty in substantially the
form attached as Exhibit A. Upon delivery of any such counterpart to the
Guarantied Party, notice of which is hereby waived by the Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Guarantied Party not to cause any
Subsidiary of the Borrower to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

 

25. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guarantied Party of written or telephonic notification of such execution
and authorization of delivery thereof.

 

    10   Guaranty



--------------------------------------------------------------------------------

26. FINAL AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Executed this 2nd day of August 2004.

 

[Remainder of page intentionally left blank.]

 

    11   Guaranty



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as the Guarantied Party

By:   /s/    Richard C. Hardison        

Name:

 

Richard C. Hardison

Title:

 

Vice President

Address:

 

100 North Tryon Street

   

Charlotte, NC 28255

 

        Guaranty



--------------------------------------------------------------------------------

FISHER SCIENTIFIC INTERNATIONAL INC.

as the Borrower

By:  

/s/    Kevin P. Clark        

Name:

 

Kevin P. Clark

Title:

 

Vice President and Chief Financial Officer

Address:

         

 

FISHER SCIENTIFIC INTERNATIONAL L.L.C. By:  

/s/    Kevin P. Clark        

Name:

 

Kevin P. Clark

Title:

 

Vice President and Chief Financial Officer

Address:

         

 

FISHER CLINICAL SERVICES, INC. By:  

/s/    Kevin P. Clark        

Name:

 

Kevin P. Clark

Title:

 

Vice President and Chief Financial Officer

Address:

         

 

FISHER SCIENTIFIC WORLDWIDE INC. By:  

/s/    Kevin P. Clark        

Name:

 

Kevin P. Clark

Title:

 

Vice President and Chief Financial Officer

Address:

         

 

HYCLONE LABORATORIES, INC. By:  

/s/    Kevin P. Clark        

Name:

 

Kevin P. Clark

Title:

 

Vice President and Chief Financial Officer

Address:

         

 

        Guaranty



--------------------------------------------------------------------------------

COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated August 3, 2004, is delivered
pursuant to Section 24 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Guaranty, dated as of August
2, 2004 (as it may be from time to time amended, modified or supplemented, the
“Guaranty”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among Fisher Scientific International Inc.,
as the Borrower, the Guarantors named therein and Bank of America, N.A., as
Administrative Agent for the Lenders, as Guarantied Party. The undersigned, by
executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 24 thereof and agrees to
be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of August 3,
2004.

 

APOGENT TECHNOLOGIES INC. By:  

/s/    Dennis Brown        

Name:

 

Dennis Brown

Title:

 

Chief Financial Officer and Treasurer

Address:

 

Liberty Lane

   

Hampton, New Hampshire

 

        Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated             , 20        , is
delivered pursuant to Section 24 of the Guaranty referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of August 2, 2004 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among Fisher
Scientific International Inc., as the Borrower, the Guarantors named therein and
Bank of America, N.A., as Administrative Agent for the Lenders, as Guarantied
Party. The undersigned, by executing and delivering this Counterpart, hereby
becomes an Additional Guarantor under the Guaranty in accordance with Section 24
thereof and agrees to be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
            , 20        .

 

[NAME OF ADDITIONAL GUARANTOR] By:    

Title:

   

Address:

         

 

    15   Guaranty